Land Contracted Circulation Agreement


Party A: The Villagers’ Committee of Shangzhai Village, Linfang Rural Area,
Liancheng County 
Legal Representative: LU DaoXing
Party B: Yiji (Longyan) Organic Agricultural Co., Ltd.
Legal Representative: MA Qian


This Agreement is concluded by and between Party A and  Party B upon full
negotiations, on terms and conditions as follows:


I. Area and location of land contracted
Party A shall contract the contracted land at LuoZhaiPian, ShangKengTing, with
Two Hundred and Fifty Six mu (256 mu is equivalent of  42.17 acres) of
contracted land (field) (hereinafter land of the Project) to Party B.


II. Period of circulation
The period of circulation shall be eighteen (18) years commencing on December
21, 2010 and ending on December 20, 2028.


III. Rights and obligations of contracting parties
A. Party A enjoys the following rights:
1. the ownership of the land of the Project contracted (the right circulated to
Party B is only the land use right);
2. the right to supervise Party B protecting and reasonably using the land of
the Project in accordance to laws and regulations and to prevent Party B from
damaging the land of the Project;
3. the right to get all benefits of circulation according to this Agreement, as
well as the subsidies granted by the country to support agricultural
development;
4. the right to take over and manage the infrastructure devices installed by
Party B (except for those movable devices) upon maturity of this Agreement in
case that Party B has no intention to continue the land circulation;
5. other applicable legitimate rights stipulated in laws and regulations.


B. Party A bears the following obligations:
1. the obligation to perform the obligations stipulated in the original
contracting agreement in accordance to laws and regulations;
2. the obligation to be prohibited from interfering for no reason with Party B’s
regular activities of production and operation, to respect Party B’s autonomy in
production and operation and to protect the legitimate rights and interests of
Party B;
3. the obligation to provide Party B with necessary assistance or service in
accordance to this Agreement.


C. Party B enjoys the following rights:
1. the land use right to the land of the Project contracted, and the right to
autonomously organize production, operation and products management;
2. the ownership of subsidies granted by the country to support agricultural
enterprises;
3. other applicable legitimate rights stipulated in laws and regulations.


D. Party B bears the following obligations:
1. the obligation to use the land of the Project for agricultural purposes
rather than non-agricultural purposes;
2. the obligation to protect and reasonably use the land of the Project in
avoidance of causing permanent damages to the land of the Project;
3. the obligation to maintain, as much as possible, the original conditions of
the land of the Project. In case that change to the original conditions  of the
land is required for production and operation, Party B shall submit the plan of
such change to Party A 15 working days in advance, and shall be prohibited from
carrying out the plan unless approved by Party A;
4. the obligation to afford all taxes, expenses and rents for the circulated
land of the Project;
5. other obligations stipulated in laws and administrative regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
IV. Pricing and time of payment for circulation rents
The rent shall be 450 jin (including 400 jin as rent and the other 50 jin as
service fee)(450 jin is equivalent of 225 Kg)/mu/year, and 450 jin means the
price of grains weighted 450 jin (225 Kg) calculated based on the higher one of
(1) 115% of the corresponding unit purchase price of Late-season Rice released
by Fujian Provincial Bureau of Commodity Price, and (2) the actual purchase
price conducted by Liancheng Branch of national administration of grains (such
price shall include the subsidies granted by Administration of Finance of
Liancheng County). The rent for first year shall be paid up upon this
Agreement’s coming into force. The rent for each of the following years shall be
paid in a single payment in cash annually prior to December 31 of each year.


V. Breach of agreement
After this Agreement’s coming into force, either party who fails to perform, in
whole or in part, its obligations stipulated in this Agreement shall bear the
liability to compensate the other party for all losses caused by such breach of
this Agreement. In case that the non-breaching party wants to continue the
Agreement, consultations and negotiations shall be hold.


VI. Miscellaneous
1. In case that settlement can not be achieved for disputes between the
contracting parties of the Agreement, either party can resort to governing
department of contracting agreements under the People’s Government of Linfang
rural area for agreement interpretation. If a settlement still can not be
achieved through such approach, parties can resort to land contracting
arbitration entity of the People’s Government of Liancheng County for
arbitration. In case that either or both of the contracting parties do not want
to settle the dispute through arbitration, they can file a lawsuit in the local
People’s Court.
2. The Agreement shall come into effect on its signing date.
3. The Agreement is made in duplicate, of which Party A and Party B shall
respectively hold one copy.


Party A: (Seal)
The Villagers’ Committee of Shangzhai Village, Linfang Rural Area, Liancheng
County 
Legal Representative: LU DaoXing


Party B: (Seal)
Yiji (Longyan) Organic Agricultural Co., Ltd.
Legal Representative: MA Qian


December 20, 2010
 
 
 

--------------------------------------------------------------------------------

 
 